DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/22/2022 has been accepted and entered. Claims 1-15 and 17-20 have been amended. No claims have been canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments see pg. 6-11, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-2 under U.S.C. 102 as being anticipated by Garini US 6,055,325, claim(s) 11-12 under U.S.C. 102 as being anticipated by Garini US 2003/0215791, claim(s) 3-10 under U.S.C. 103 as being obvious by Garini US 6,055,325, and claim(s) 13-20 under U.S.C. 103 as being as being obvious by Garini 2003/0215791, have been fully considered and are persuasive not persuasive.  
The Applicant contends that in the claimed invention there is no need to utilize a reference spectral profile for the spectrally unmixing of overlapping fluorophore signals. The Applicant goes on to contend that the cited references utilizes a matrix of reference spectral profiles for each fluorophore for unmixing the images. The claimed invention uses recognition of “buried information” in the mixed images that can be utilized to estimate the elements of the matrix. The Applicant refers to this as “blind unmixing technique”. The Applicant states that the “blind unmixing technique” is found to be more accessible, less laborious and more reliable than the SPECTRACUBE method of the cited reference.
	The Examiner points to Garini US 6,055,325 (col. 8; lines 39-47) which teaches of building a covariant matrix, diagonalizing the covariant matrix and finding all independent orthogonal spectral base elements, and finding which of the base elements or a combination thereof tag certain features in the cell nuclei. Additionally, the reference teaches of a spectral algorithm that can use pattern recognition to extract the desired features and parameters (col. 16; lines 49-57). It is unclear to the Examiner how the covariant matrix utilized in SPECTRACUBE is different from the blind unmixing technique of the claimed invention. Further, it is unclear to the Examiner what exactly is “buried information” that would differentiate mixed images and how the information is utilized in the construction of the matrix without using previous information relating what differentiates the images. The cited reference teaches of utilizing exciting sources using multiple wavelengths to find spectral base elements in cell nuclei (Garini US 6,055,325; col. 8; lines 39-47), the Examiner consider this as obtaining buried spectral information. As stated, it is unclear to the Examiner what other “buried information” is required to obtain spectra of different fluorophores. The rejection stands.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how exactly the unmixing is performed for each of the biomolecules without using previously determined, collected, measured, or stored emission spectra of the fluorophores that were used to label the biomolecules. See Examiner’s response to Applicant’s Arguments above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garini et al. (US 6,055,325) hereinafter known as Garini.
With regards to claim 1, Garini discloses a method for simultaneous detection of multiple fluorophores (col. 1; lines 17-18) wherein the method is performed by an electronic apparatus (col. 2; lines 8-17), comprising:
obtaining at least one image for a plurality of fluorophores labeled to different biomolecules respectively (col. 9-10; lines 43-17)(Fig. 6(a) and 6(b); col. 12; lines 58-64); and
unmixing the obtained image into images for each of the biomolecules (col. 31; lines 14-25)(col. 32; lines 35-40) without using previously determined, collected, measured, or stored emission spectra of the fluorophores that were used to label the biomolecules (see Examiner’s response to Applicant’s Arguments and 112(a) rejection above), and
wherein at least two of the fluorophores indicate emission spectra of a similar spectral range, respectively (col. 32; lines 35-40)(Fig. 5©).

With regards to claim 2, Garini discloses the method of claim 1 wherein the spectral range comprises:
a first detection spectral range corresponding to a part of one of the emission spectra (Fig. 5(c); Rhodamine R) and
a second detection spectral range in which at least one part of one of the emission spectra and at least one part of another of the emission spectra overlap (Fig. 5(c); Texas-Red T).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garini et al. (US 2003/0215791) hereinafter known as Garini II.
With regards to claim 11, Garini II discloses a system for the simultaneous detection of the presence, absence and/or level of a plurality of analytes-of-interest that may be present in an analyzed sample [0001], comprising:
a memory [0263][0381]; and
a processor ([0137; a computing platform for executing a plurality of instructions such as a data processor) such  configured to connect with the memory, and execute at least one instruction stored in the memory [0263][0381],
wherein the processor is further configured to obtain at least one image for a plurality of fluorophores labeled to different biomolecules respectively (Fig. 9a-b; [0362]), and unmix the obtained image into images for each of the biomolecules [0365][0367][0368] without using previously determined, collected, measured, or stored emission spectra of the fluorophores that were used to label the biomolecules (see Examiner’s response to Applicant’s Arguments and 112(a) rejection above), and
wherein at least two of the fluorophores indicate emission spectra of a similar spectral range respectively ([0209][0359][0363][0364]; Fig. 10).

With regards to claim 12, Garini II discloses the apparatus of claim 11, wherein the spectral range comprises:
a first detection spectral range corresponding to a part of one of the emission spectra (Fig. 10 displays several spectra ranges.), and
a second detection spectral range in which at least one part of one of the emission spectra and at least one part of another of the emission spectra overlap (Fig. 10 displays several spectra ranges that overlaps.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini et al. (US 6,055,325) hereinafter known as Garini.
With regards to claim 3, Garini discloses the method of claim 2 wherein obtaining  the at least one image comprises:
obtaining a first image, which is an image of the first detection spectral range; and
obtaining a second image, which is an image of the second detection spectral range.
(The reference does not specifically disclose the claim limitations. However, col. 17; lines 33-64 teaches the integration of the optical signal over a spectral range (400 nm to 700 nm) to obtain monochrome/gray scale images. The gray scale images are then converted to RGB color images by a weighting response function and only the resulting spectral regions corresponding to the weighting functions are displayed. This enables the detection of the spectral differences of the three regions. It would have been obvious to one of ordinary skill within the art to correlate the claim limitations of obtaining a first and second image, from their respective spectral ranges, to obtaining images over at least two spectral region. The reference teaches of three spectral regions which would make two regions obvious.)

With regards to claim 4, Garini discloses the method of claim 3 wherein unmixing  the obtained image comprises obtaining a third image from the second image based on the first image (see the rejection of claim 3),
wherein the first image is detected as an image of one of the biomolecules (col. 31; lines 26-41 and lines 48-67 discloses images of 6 pairs of fluorophores used to label chromosomes), and
wherein the third image is detected as an image of another of the biomolecules (col. 31; lines 26-41 and lines 48-67 discloses images of 6 pairs of fluorophores used to label chromosomes).

With regards to claim 5, Garini discloses the method of claim 4 wherein the obtaining of the third image comprises minimizing information shared between the first image and the second image. (col. 31; lines 26-41; background subtraction)

With regards to claim 6, Garini discloses the method of claim 4 wherein the obtaining of the third image comprises  orthogonalizing the first image and the second image. (col. 21; lines 9-50)

With regards to claim 7, Garini discloses the method of claim 4 wherein  obtaining the third image comprises:
estimating ratio of brightness of one of the fluorophores in the second detection spectral range to brightness of one of the fluorophores in the first detection spectral range (col. 19; lines 4-10) and obtaining the third image from the second image based on the ratio (col. 19; lines 4-10 in view of the rejection of claim 3).

With regards to claim 8, Garini discloses the method of claim 7 wherein the obtaining of the third image based on the ratio comprises obtaining the third image by subtracting, from the second image,  a result of having multiplied the ratio and the first image. (col. 18-19; lines 60-3 in view of claim 3)

With regards to claim 9, Garini discloses the method of claim 8 wherein  obtaining the image further comprises generating images of emission spectra of at least two of the fluorophores as lights of the spectral range are illuminated to the fluorophores (Fig. 6c), and
wherein the first image and the second image are obtained from the generated image respectively (col. 31; lines 14-25).

With regards to claim 10, Garini discloses the method of claim 9, wherein the first image and the second image comprises using a spectral detector. (col. 29; lines 6-10)

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini et al. (US 2003/0215791 hereinafter known as Garini II.
With regards to claim 13, Garini II discloses wherein the processor is configured to obtain a first image, which is an image of the first detection spectral range, and obtain a second image, which is an image of the second detection spectral range.
(The reference does not specifically disclose the claim limitations. However, [0283][0284] teaches the integration of the optical signal over a spectral range (400 nm to 700 nm) to obtain monochrome/gray scale images. The gray scale images are then converted to RGB color images by a weighting response function and only the resulting spectral regions corresponding to the weighting functions are displayed. This enables the detection of the spectral differences of the three regions. It would have been obvious to one of ordinary skill within the art to correlate the claim limitations of obtaining a first and second image, from their respective spectral ranges, to obtaining images over at least two spectral region. The reference teaches of three spectral regions which would make two regions obvious.)

With regards to claim 14, Garini II discloses the apparatus of claim 13, wherein the processor is configured to obtain a third image from the second image based on the first image (see the rejection of claim 13 for three spectral regions.), to detect the first image as an image of one of the biomolecules [0335], and to detect the third image as an image of another of the biomolecules [0335].

With regards to claim 15, Garini II discloses the apparatus of claim 14, wherein the processor is configured to obtain the third image by minimizing information shared between the first image and the second image. ([0320][0323]; subtraction of the background)

With regards to claim 16, Garini II discloses the apparatus of claim 14, wherein the processor is configured to obtain the third image by orthogonalizing the first image and the second image. [0317][0318]

With regards to claim 17, Garini II discloses the apparatus of claim 14, wherein the processor is configured to estimate ratio of brightness of one of the fluorophores in the second detection spectral range to brightness of one of the fluorophores in the first detection spectral range and obtain the third image from the second image based on the ratio. [0295]

With regards to claim 18, Garini II discloses the apparatus of claim 17, wherein the processor is configured to obtain the third image by subtracting, from the second image, a result of having multiplied the ratio and the first image from the second image. [0285][0293]

With regards to claim 19, Garini II discloses the apparatus of claim 18, wherein the processor is configured to generate images of emission spectrum of at least two of the fluorophores as lights of the spectral range are illuminated to the fluorophores and to obtain the first image and the second image from the generated image respectively. (Fig. 9a-b; [0360][0362])

With regards to claim 20, Garini II discloses the apparatus of claim 19, wherein the first image and the second image are obtained by band-pass filter and a spectral detector. [0221][0356][0357]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884